DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022, has been entered.
 
Claims 1-3, 5-15, and 17-22 are pending in this office action and presented for examination. Claim 21 is newly amended by the response received June 24, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 13-15, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Anderson) (US 20150088946) in view of Chen et al. (Chen) (US 20160019027) in view of Taunton et al. (Taunton) (US 20050094551 A1).
Consider claim 1, Anderson discloses a method to scale source data ([0042], line 1, scale floating point numbers) in a processor ([0043], line 2, processor 100) in response to a vector floating-point scale instruction ([0061], lines 3-4, floating point scaling instruction; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103), the method comprising: specifying, in respective fields ([0105], lines 1-9, the instruction format may include a first source specifier 1434 to explicitly specify a first source operand or storage location, a second source specifier 1435 to explicitly specify a second source operand or storage location, and a destination specifier 1436 to explicitly specify a destination operand or storage location where a result is to be stored. By way of example, each of these specifiers may include an address of a register, memory location, or other storage location) of the vector floating-point scale instruction ([0061], lines 3-4, floating point scaling instruction; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103), a first source register containing the source data ([0061], lines 12-14, the second source includes a corresponding plurality of N packed floating point data elements B.sub.0-B.sub.N, where N is two or more), a second source register containing scale values ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N), and a destination register to store scaled source data ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction), wherein the first source register comprises a plurality of lanes that each contains a floating-point value ([0061], lines 12-14, the second source includes a corresponding plurality of N packed floating point data elements B.sub.0-B.sub.N, where N is two or more), the second source register and the destination register each comprises a plurality of lanes corresponding to the lanes of the first source register ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction; [0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0))), and wherein each lane in the second source register comprises a plurality of bits ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N); and executing the vector floating-point scale instruction ([0061], lines 3-4, floating point scaling instruction; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103), wherein executing the vector floating-point scale instruction comprises ([0061], lines 2-3, a floating point scaling operation 324 that may be performed in response to an embodiment of a floating point scaling instruction), for each lane in the first source register: reading the scale value from a subset of bits of the plurality of bits in the corresponding lane of the second source register ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0)); note that the bits of the scale value are a subset of the plurality of bits, because all bits of the scale value are also bits of the plurality of bits; also see [0124]); adding a scale value associated with the corresponding lane of the second source register to an exponent field of the floating-point value in the lane of the first source register to create a scaled floating-point value ([0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0)); note that the following paragraph [0063] elaborates on the integers that are representative of the corresponding floating point data element, relative to the first source having integer values that were previously generated); and storing the scaled floating-point value in the corresponding lane of the destination register ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction).
The subject matter cited thus far does not entail that the scale values as stored in the second source register are that which are used to perform the scaling. (Rather, the floating-point scale values stored in the second source register of Anderson are converted to integer prior to scaling.)
However, Anderson further discloses, as an alternative to a floating point scaling instruction having the first source (which, in Anderson, stores the scale values) store floating point values (which will be converted to integer values during execution), the use of one or more preceding instructions to generate the integer values as input to the floating point scaling instruction ([0063], lines 1-5, in some embodiments, the floating point scaling instruction/operation may permit the first source to have non-integer floating point values. This may help to avoid one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation; also, note [0042], lines 4-7, specifically, it is often useful to scale the floating point numbers by multiplying each of them by a base raised to an integer power. Commonly, the integer power is derived from another floating point number.)
Examiner submits that Anderson teaches a single embodiment entailing the entirety of the above cited subject matter. Nevertheless, to any extent to which the above cited subject matter is considered to be in two separate embodiments and a rationale of obviousness is needed to combine the further subject matter in the immediately preceding office action paragraph with the first cited subject matter, Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned further subject matter of Anderson with the first cited subject matter of Anderson, as this modification merely entails simple substitution of one known element (converting a floating-point value to an integer value during execution of an instruction that performs processing using the integer value) for another (converting a floating-point value to an integer value prior to execution of an instruction that performs processing using the integer value) to obtain predictable results (the conversion occurring prior to execution of the vector floating-point scale instruction, such that an integer value, rather than a to-be-converted floating-point value, is stored in the recited corresponding lane of the second source register, with this integer value used in the recited scaling), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that other exemplary rationales that may support a conclusion of obviousness listed in MPEP 2143 may also be applicable. For example, Examiner submits that the aforementioned converting before execution of the vector floating-point scale instruction would have been “obvious to try”, as such entails choosing form a finite number of identified, predictable solutions (converting before execution of the vector floating-point scale instruction, and converting during execution of the vector floating-point scale instruction), with a reasonable expectation of success (in both cases, the conversion occurs before the integer value is used in the scaling calculation, so the result of the scaling calculation is valid). 
Examiner submits that Anderson teaches “adding the scale value as stored in the corresponding lane of the second source register to an exponent field of the floating-point value in the lane of the first source register to create a scaled floating-point value”, given the mathematical rule that an ⋅ am = an+m. Nevertheless, to any extent to which Anderson does not teach the aforementioned subject matter, Chen discloses scaling a vector by subtracting a scaling factor from each of respective exponents of components of a vector ([0016], lines 8-10, scale the vector, by subtracting the scaling factor from each of the respective exponents of the components of the vector). Chen’s teaching increases efficiency (Chen, [0015], lines 5-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the invention of Anderson in order to increase efficiency. In addition, such a modification merely entails simple substitution of one known element (Anderson’s mathematical operation for performing scaling) for another (Chen’s mathematical operation for performing scaling; also note that subtracting a negative number is equivalent to adding, and adding a negative number is equivalent to subtracting) to obtain predictable results (scaled floating-point values), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 
For the purposes of compact prosecution, Examiner notes that Taunton explicitly discloses a value in a subset of bits of a plurality of bits ([0050], lines 5-20, in one embodiment, the bits representing the value may be aligned at the most-significant (left-hand) end of the 16-bit field, and lower bits of the field beyond the defined size are required to be zero for correct operation, using the detailed definition of this embodiment given below. However, one skilled in the art will realize that the principles of the present invention are not linked to this arrangement but that the data may be aligned in other ways. For example, another embodiment could have the bit-group data values in the first 64-bit input value being aligned instead to the least-significant (right-most) end of their respective 16-bit field, and ignore the bits to the left-hand (more significant) end, beyond the defined size. Alternatively, yet another embodiment could ignore the bits beyond the defined size, rather than requiring that they be zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taunton with the combination of Anderson and Chen, as this modification merely entails combining prior art elements (the prior art elements of Anderson and Chen as described, and Taunton’s teaching of a value in a subset of bits of a plurality of bits, as cited) according to known methods (Taunton teaches the method of a value in a subset of bits of a plurality of bits, as cited) to yield predictable results (the combination of Anderson and Chen, wherein the scale value of the combination of Anderson and Chen is read from a subset of bits of the plurality of bits), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 2, the overall combination entails the source data comprises a 512-bit vector (Anderson, [0090], lines 13-18, floating point scaling operations may operate on packed data having widths of 512-bits or wider (e.g., including at least sixteen 32-bit single precision floating point data elements or at least eight 64-bit double precision floating point data elements); [0061], lines 14-17, commonly, the number N of the packed floating point data elements may be equal to the size in bits of the packed data divided by the size in bits of the floating point data elements.)

Consider claim 3, the overall combination entails each floating-point value comprises a single precision floating-point value (Anderson, [0078], lines 2-3, floating point scaling operations that may be performed on packed 32-bit single precision floating point data) or a double precision floating-point value (Anderson, [0083], lines 2-3, floating point scaling operations that may be performed on packed 64-bit double precision floating point data).

Consider claim 5, the overall combination entails the scale values comprise 16-bit values (Anderson, [0090], lines 9-11, in other embodiments the floating point formats of the sources may be different (e.g., mixed-format scaling operations may be performed; [0067], lines 2-3, the half precision floating point format has 16-bits and is also referred to as binary16).

Consider claim 6, the overall combination entails the scale values are signed values (Anderson, [0068], line 6, 1-bit sign 413B in bit [31]; [0069], line 6, 1-bit sign 413C in bit [63]).

Consider claim 8, the overall combination entails at least one of the scale values is different than others of the scale values (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N. Also see FIG. 7B, as compared to FIG. 10, for example). Nevertheless, to any extent to which Anderson might not disclose that at least one of the scale values is different than others of the scale values, Examiner submits that a value in a vector being different from another value in the vector would have been obvious to try, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 9, the overall combination entails the floating-point value in one lane of the first source register comprises a plus or minus zero floating-point value and the stored scaled floating-point value is a plus or minus zero floating-point value, respectively, in the lane of the destination register corresponding to the one lane regardless of the scale value in the lane of the second source register corresponding to the one lane (Anderson, [0118], Table 3, when Src1: +/-0, the result is Src1 regardless of whether Src2 is -Inf, 0, a denormal, or a normal. Additionally or alternatively, [0065], lines 5-6, handle these special cases, for example in some embodiments in accordance with IEEE standard specifications; as such, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to handle these special cases in other embodiments in a manner not in accordance with IEEE standard specifications, as such handling merely entails simple substitution of one known element (e.g. a table result of a scaling operation involving Src1 being equal to +/-0) for another (e.g. that table result being +/-0) to obtain predictable results (the result of such a scaling operation being +/-0), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143).

Consider claim 10, the overall combination entails the floating-point value in one lane of the first source register comprises a plus or minus infinity floating-point value and the stored scaled floating-point value is a plus or minus infinity floating-point value, respectively, in the lane of the destination register corresponding to the one lane regardless of the scale value in the lane of the second source register corresponding to the one lane (Anderson, [0118], Table 3, when Src1: +/-infinity, the result is Src1 regardless of whether Src2 is +Inf, 0, a denormal, or a normal. Additionally or alternatively, [0065], lines 5-6, handle these special cases, for example in some embodiments in accordance with IEEE standard specifications; as such, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to handle these special cases in other embodiments in a manner not in accordance with IEEE standard specifications, as such handling merely entails simple substitution of one known element (e.g. a table result of a scaling operation involving Src1 being equal to +/-infinity) for another (e.g. that table result being +/-infinity) to obtain predictable results (the result of such a scaling operation being +/-infinity), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143).

Consider claim 13, Anderson discloses a data processor ([0043], line 2, processor 100), comprising: an execution unit (Figure 2, floating point execution unit 208); a first source register configured to contain source data ([0061], lines 12-14, the second source includes a corresponding plurality of N packed floating point data elements B.sub.0-B.sub.N, where N is two or more; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103); a second source register configured to contain scale values ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103); and a destination register ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction); wherein the first source register comprises a plurality of lanes that each contains a floating-point value ([0061], lines 12-14, the second source includes a corresponding plurality of N packed floating point data elements B.sub.0-B.sub.N, where N is two or more) and the second source register and the destination register each comprises a plurality of lanes corresponding to the lanes of the first source register ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction; [0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0))), and wherein each lane in the second source register comprises a plurality of bits ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N); wherein, in response to execution of a single vector floating-point scale instruction ([0061], lines 2-3, a floating point scaling operation 324 that may be performed in response to an embodiment of a floating point scaling instruction; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103), the execution unit is configured to, for each lane in the first source register: read the scale value from a subset of bits of the plurality of bits in the corresponding lane of the second source register ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0)); note that the bits of the scale value are a subset of the plurality of bits, because all bits of the scale value are also bits of the plurality of bits; also see [0124]); add a scale value associated with the corresponding lane of the second source register to an exponent field of the floating-point value in the lane of the first source register to create a scaled floating-point value ([0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0)); note that the following paragraph [0063] elaborates on the integers that are representative of the corresponding floating point data element, relative to the first source having integer values that were previously generated); and store the scaled floating-point value in the corresponding lane of the destination register ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction).
The subject matter cited thus far does not entail that the scale values as stored in the second source register are that which are used to perform the scaling. (Rather, the floating-point scale values stored in the second source register of Anderson are converted to integer prior to scaling.)
However, Anderson further discloses, as an alternative to a floating point scaling instruction having the first source (which, in Anderson, stores the scale values) store floating point values (which will be converted to integer values during execution), the use of one or more preceding instructions to generate the integer values as input to the floating point scaling instruction ([0063], lines 1-5, in some embodiments, the floating point scaling instruction/operation may permit the first source to have non-integer floating point values. This may help to avoid one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation; also, note [0042], lines 4-7, specifically, it is often useful to scale the floating point numbers by multiplying each of them by a base raised to an integer power. Commonly, the integer power is derived from another floating point number.)
Examiner submits that Anderson teaches a single embodiment entailing the entirety of the above cited subject matter. Nevertheless, to any extent to which the above cited subject matter is considered to be in two separate embodiments and a rationale of obviousness is needed to combine the further subject matter in the immediately preceding office action paragraph with the first cited subject matter, Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned further subject matter of Anderson with the first cited subject matter of Anderson, as this modification merely entails simple substitution of one known element (converting a floating-point value to an integer value during execution of an instruction that performs processing using the integer value) for another (converting a floating-point value to an integer value prior to execution of an instruction that performs processing using the integer value) to obtain predictable results (the conversion occurring prior to execution of the vector floating-point scale instruction, such that an integer value, rather than a to-be-converted floating-point value, is stored in the recited corresponding lane of the second source register, with this integer value used in the recited scaling), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that other exemplary rationales that may support a conclusion of obviousness listed in MPEP 2143 may also be applicable. For example, Examiner submits that the aforementioned converting before execution of the vector floating-point scale instruction would have been “obvious to try”, as such entails choosing form a finite number of identified, predictable solutions (converting before execution of the vector floating-point scale instruction, and converting during execution of the vector floating-point scale instruction), with a reasonable expectation of success (in both cases, the conversion occurs before the integer value is used in the scaling calculation, so the result of the scaling calculation is valid).
Examiner submits that Anderson teaches “adding the scale value as stored in the corresponding lane of the second source register to an exponent field of the floating-point value in the lane of the first source register to create a scaled floating-point value”, given the mathematical rule that an ⋅ am = an+m. Nevertheless, to any extent to which Anderson does not teach the aforementioned subject matter, Chen discloses scaling a vector by subtracting a scaling factor from each of respective exponents of components of a vector ([0016], lines 8-10, scale the vector, by subtracting the scaling factor from each of the respective exponents of the components of the vector). Chen’s teaching increases efficiency (Chen, [0015], lines 5-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the invention of Anderson in order to increase efficiency. In addition, such a modification merely entails simple substitution of one known element (Anderson’s mathematical operation for performing scaling) for another (Chen’s mathematical operation for performing scaling; also note that subtracting a negative number is equivalent to adding, and adding a negative number is equivalent to subtracting) to obtain predictable results (scaled floating-point values), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
For the purposes of compact prosecution, Examiner notes that Taunton explicitly discloses a value in a subset of bits of a plurality of bits ([0050], lines 5-20, in one embodiment, the bits representing the value may be aligned at the most-significant (left-hand) end of the 16-bit field, and lower bits of the field beyond the defined size are required to be zero for correct operation, using the detailed definition of this embodiment given below. However, one skilled in the art will realize that the principles of the present invention are not linked to this arrangement but that the data may be aligned in other ways. For example, another embodiment could have the bit-group data values in the first 64-bit input value being aligned instead to the least-significant (right-most) end of their respective 16-bit field, and ignore the bits to the left-hand (more significant) end, beyond the defined size. Alternatively, yet another embodiment could ignore the bits beyond the defined size, rather than requiring that they be zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taunton with the combination of Anderson and Chen, as this modification merely entails combining prior art elements (the prior art elements of Anderson and Chen as described, and Taunton’s teaching of a value in a subset of bits of a plurality of bits, as cited) according to known methods (Taunton teaches the method of a value in a subset of bits of a plurality of bits, as cited) to yield predictable results (the combination of Anderson and Chen, wherein the scale value of the combination of Anderson and Chen is read from a subset of bits of the plurality of bits), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 14, the overall combination entails the source data comprises a 512-bit vector (Anderson, [0090], lines 13-18, floating point scaling operations may operate on packed data having widths of 512-bits or wider (e.g., including at least sixteen 32-bit single precision floating point data elements or at least eight 64-bit double precision floating point data elements); [0061], lines 14-17, commonly, the number N of the packed floating point data elements may be equal to the size in bits of the packed data divided by the size in bits of the floating point data elements.)

Consider claim 15, the overall combination entails each floating-point value comprises a single precision floating-point value (Anderson, [0078], lines 2-3, floating point scaling operations that may be performed on packed 32-bit single precision floating point data) or a double precision floating-point value (Anderson, [0083], lines 2-3, floating point scaling operations that may be performed on packed 64-bit double precision floating point data).

Consider claim 17, the overall combination entails the scale values comprise 16-bit values (Anderson, [0090], lines 9-11, in other embodiments the floating point formats of the sources may be different (e.g., mixed-format scaling operations may be performed; [0067], lines 2-3, the half precision floating point format has 16-bits and is also referred to as binary16).

Consider claim 18, the overall combination entails the scale values are signed values (Anderson, [0068], line 6, 1-bit sign 413B in bit [31]; [0069], line 6, 1-bit sign 413C in bit [63]).

Consider claim 20, the overall combination entails at least one of the scale values is different than others of the scale values (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N. Also see FIG. 7B, as compared to FIG. 10, for example). Nevertheless, to any extent to which Anderson might not disclose that at least one of the scale values is different than others of the scale values, Examiner submits that a value in a vector being different from another value in the vector would have been obvious to try, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 21, the overall combination entails each lane of the plurality of lanes in the first source register has a particular lane size, wherein each lane of the plurality of lanes in the second source register has the particular lane size, and wherein each lane of the plurality of lanes in the destination register has the particular lane size (Anderson, FIG. 6A, 6B, 6C, 7A, 7B, 7C, for example; also see [0124]).

Consider claim 22, the overall combination entails executing the vector floating-point scale instruction comprises, for each lane in the second source register, ignoring remaining bits of the plurality of bits in the corresponding lane of the second source register (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0)); Taunton, [0050], lines 5-20, in one embodiment, the bits representing the value may be aligned at the most-significant (left-hand) end of the 16-bit field, and lower bits of the field beyond the defined size are required to be zero for correct operation, using the detailed definition of this embodiment given below. However, one skilled in the art will realize that the principles of the present invention are not linked to this arrangement but that the data may be aligned in other ways. For example, another embodiment could have the bit-group data values in the first 64-bit input value being aligned instead to the least-significant (right-most) end of their respective 16-bit field, and ignore the bits to the left-hand (more significant) end, beyond the defined size. Alternatively, yet another embodiment could ignore the bits beyond the defined size, rather than requiring that they be zero).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Chen, and Taunton as applied to claims 1 and 13 above, and further in view of Matula (US 5615113).
Consider claim 7, the combination thus far does not explicitly disclose the scale values are unsigned values.
On the other hand, Matula explicitly discloses of unsigned values (col. 1, lines 27-30, microprocessor architectures include execution units that perform basic arithmetic operations such as addition, subtraction, multiplication, division, and shifting. These operations may use either signed or unsigned numbers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the scale values of the combination of Anderson, Chen, and Taunton to be unsigned values as taught by Matula, as this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the unsigned values of Matula) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 19, the combination thus far does not explicitly disclose the scale values are unsigned values.
On the other hand, Matula explicitly discloses of unsigned values (col. 1, lines 27-30, microprocessor architectures include execution units that perform basic arithmetic operations such as addition, subtraction, multiplication, division, and shifting. These operations may use either signed or unsigned numbers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the scale values of the combination of Anderson, Chen, and Taunton to be unsigned values as taught by Matula, as this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the unsigned values of Matula) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Chen, and Taunton as applied to claim 1 above, and further in view of Taborn et al. (Taborn) (US 5668984).
Consider claim 11, the combination thus far discloses the scale value in a lane of the second source register (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N), when applied to the floating-point value in a corresponding lane of the first source register, scales the floating-point value down ([0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0))), a floating-point value down below a smallest normal floating-point value ([0064], lines 5-6, denormal number), and creating a scaled floating-point value ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction). However, the combination thus far does not explicitly disclose, to create the scaled floating-point value, denormalizing a fraction field of the floating-point value in the corresponding lane; and clamping the exponent field of the floating-point value in the corresponding lane to 0 to create the scaled floating-point value.
On the other hand, Taborn discloses denormalizing a fraction field of a floating-point value; and clamping an exponent field of the floating-point value to 0 to create a floating-point value (col. 2, lines 11-16, to represent a number smaller than two to the minus 1023, the number must be in denormalized format. In denormalized format, the exponent field is set to a binary zero and the mantissa is shifted in the mantissa field until the number can be represented).
Taborn’s teaching promulgates standards (specifically the ANSI/IEEE 754-1985) that govern the representation of numbers in floating point notation to ensure uniformity among floating point notation users (Taborn col. 1, lines 34-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taborn with the combination of Anderson, Chen, and Taunton in order to promulgate standards (specifically the ANSI/IEEE 754-1985) that govern the representation of numbers in floating point notation to ensure uniformity among floating point notation users. Alternatively, this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the details of denormalization of Taborn) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Taborn’s teaching (regarding denormalization), when applied to the combination of Anderson, Chen, and Taunton (entailing the floating-point scale instruction), results in the overall claim limitations. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Chen, and Taunton as applied to claim 1 above, and further in view of Yu et al. (Yu) (US 5619439).
Consider claim 12, the combination thus far discloses the scale value in a lane of the second source register (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N), when applied to the floating-point value in a corresponding lane of the first source register, scales the floating-point value up above a largest subnormal floating-point value ([0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0))), and creating a scaled floating-point value ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction). However, the combination thus far does not explicitly disclose, to create the scaled floating point value, normalizing a fraction field of the floating-point value in the corresponding lane; determining a portion of the scale value that is consumed by normalizing the fraction field; and applying a remaining portion of the scale value to the exponent field of the floating-point value in the corresponding lane.
On the other hand, Yu discloses normalizing a fraction field of a floating-point value; determining a portion of a scale value that is consumed by normalizing the fraction field; and applying a remaining portion of the scale value to an exponent field of the floating-point value (col. 1, line 62 to col. 2, line 3, in calculating the resulting exponent Er for a floating point unit, the various cases should be examined. In multiplication, the resultant exponent Er is calculated by the following equation. Er=E1+E2-B-z (4)  In the above equation, if one of the mantissas is subnormal, z equals the number of leading zeros in the subnormal mantissa; otherwise, z is zero; col. 1, lines 45-48, thus, a standard floating point number has an exponent which represents the binary order of magnitude by which its mantissa must be multiplied. In a normalized floating point number, the implicit leading 1 and all F fraction bits are significant. Therefore, the mantissa of a normalized floating point number always has F+1 significant binary digits in the mantissa; col. 1, lines 28-29, Normalized Value (0<e<2.sup.E-1): (-1).sup.s .times.2.sup.e-B .times.1.f (1)). 
Yu’s teaching supports operations with subnormal floating-point values in a manner which is in accordance with the IEEE standard for floating point numbers (Yu, col. 1, line 49)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the combination of Anderson, Chen, and Taunton in order to support operations with subnormal floating-point values in a manner which is in accordance with the IEEE standard for floating point numbers. Alternatively, this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the details of operations with subnormal floating-point values of Yu) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Yu’s teaching (regarding operations with subnormal floating-point values), when applied to the combination of Anderson, Chen, and Taunton (entailing the floating-point scale instruction), results in the overall claim limitations.

Response to Arguments
Applicant on page 7 argues: “In the Office Action, the Office rejected claim 21 under 35 U.S.C. § 112(b) as allegedly indefinite. Claim 21 has been amended herein to address the issues identified by the Office. Applicant respectfully requests withdrawal of the rejection of claim 21 under 35 U.S.C. § 112(b).”
In view of the aforementioned amendment, the aforementioned previously presented indefinite rejection is withdrawn.

Applicant across pages 8-9 further argues: ‘According to MPEP § 2145, "It is improper to combine references where the references teach away from their combination." MPEP § 2143 further provides that, "Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another." In the Office Action, the Office is asserting that it would have been obvious to one of ordinary skill to have modified the processing apparatus 200 described by Anderson to have performed the type of operation that Anderson seeks to avoid (i.e., having "preceding instructions to generate the integer values as input to the floating point scaling instruction/operation"). Anderson repeatedly describes the first source 317 as including floating point data elements, rather than a scale value that, "as stored," can be added "to an exponent field of [a] floating-point value," as required by claim 1.’
Examiner first notes that citations of a same reference (Anderson), rather than different references (i.e., two or more prior art references), have been used to address the claimed subject matter that Applicant is arguing.
Examiner further submits that Anderson teaches a single embodiment entailing the claimed subject matter that Applicant is arguing. For example, Anderson discloses in paragraph [0243] that ‘Reference throughout this specification to "one embodiment," "an embodiment," "one or more embodiments," "some embodiments," for example, indicates that a particular feature may be included in the practice of the invention but is not necessarily required to be’, and Examiner submits that at least one of the combinations of particular features disclosed by Anderson is the aforementioned single embodiment entailing the claimed subject matter that Applicant is arguing. For example, paragraph [0063], lines 1-5, discloses that “in some embodiments, the floating point scaling instruction/operation may permit the first source to have non-integer floating point values. This may help to avoid one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation”; in other words, embodiments, which are not the “some embodiments” in the citation above, entail one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation.
Nevertheless, to any extent to which the claimed subject matter that Applicant is arguing is considered to be in two separate embodiments and a rationale of obviousness is needed to combine the subject matter of one embodiment with the subject matter of another embodiment, Examiner has additionally provided rationales for obviousness for the purposes of compact prosecution.
Examiner further notes that according to MPEP § 2123, ‘[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)’. Therefore, to any extent to which there is a preferred embodiment and a nonpreferred embodiment in paragraph [0063], lines 1-5, Examiner submits that such does not mean that there is a teaching away involved. 
Examiner additionally notes that according to MPEP § 2123, ‘Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."’ While paragraph [0063], lines 1-5, discloses that “in some embodiments, the floating point scaling instruction/operation may permit the first source to have non-integer floating point values. This may help to avoid one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation”, Examiner submits that there is no criticizing, discrediting or otherwise discouraging using “one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation”. In other words, this disclosure does not specifically state that “one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation” should be avoided. Indeed, Examiner submits that one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the trade-offs between using “one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation” (e.g., more instructions in the program, meaning more memory space needed to store the program) and “the floating point scaling instruction/operation permit[ting] the first source to have non-integer floating point values” (e.g., added complexity from “permit[ting] the first source to have non-integer floating point values”, from supporting the additional functionality of converting the floating-point value to an integer value during execution of the floating point scaling instruction/operation). Examiner further submits that one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that each of the methods may be desirable depending on a processor architect’s engineering priorities (e.g., some balance of performance, power, cost, complexity, and so forth). Therefore, while “avoid[ing] one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation” may be desirable for some processor architects, Examiner submits that there is no criticizing, discrediting or otherwise discouraging the solution of ever using “one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation”. Indeed, paragraph [0063], lines 1-5, discloses that “in some embodiments, the floating point scaling instruction/operation may permit the first source to have non-integer floating point values. This may help to avoid one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation”; in other words, Anderson’s own disclosure contains embodiments, which are not the “some embodiments” in the citation above, that entail one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation. (Additionally, the “some embodiments” may still entail one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation, due to the “may” language recited within.)

Applicant on page 9 argues: ‘The Office's proposed modification to the processing apparatus 200 described by Anderson would render the processing apparatus 200 unsatisfactory for its intended purpose. The Office stated that it would have been obvious to modify the disclosure of Anderson in view of Chen and Taunton because such a modification would yield predictable results: "the scale value of the combination of Anderson and Chen is read from a subset of bits of the plurality of bits." However, in contrast to the Office's assertion, reading the floating point data element A0 from a subset of bits in the first source 317 would result in not reading all of the bits of the floating point data element A0. Because of this, the person of ordinary skill would have understood that reading less than all of the floating point data element A0 would have impaired the performance of the floating point scaling instruction/operation described by Anderson. As stated in MPEP § 2143, "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." For at least these reasons, amended claim 1 is patentable over Anderson in view of Chen and Taunton. Matula, Taborn, and Yu fail to overcome the deficiencies in Anderson in view of Chen discussed above.’
Examiner first generally notes that the manner by which Anderson was explained as teaching the argued claimed limitation does not appear to be addressed.
Examiner next submits that reading the floating point data element A0 from a subset of bits in the first source 317 would result in reading all of the bits of the floating point data element A0 — if the floating point data element A0 is being read (and not a portion of the floating point data element A0), then all of the bits of the floating point data element A0 are being read.
Examiner further submits that, if reading an x-bit value (such as a scale value) from a y-bit storage location (such as bits in a lane of a register), the x-bit value is fully read and can be used for its intended purpose regardless of whether y>x or whether y=x. Therefore, Examiner submits that the proposed modification to the processing apparatus 200 described by Anderson would not render the processing apparatus 200 unsatisfactory for its intended purpose.

Applicant on page 9 argues: “Independent claim 13 is patentable over the applied references for at least the reasons discussed with respect to claim 1. Claims 2, 3, 5-12, 14, 15, and 17-22 ultimately depend from independent claims 1 and 13 and are, therefore, patentable over the applied references for at least the reasons discussed with respect to the respective independent claim.”
Examiner’s response to arguments above is likewise applicable to the arguments directed to the aforementioned further claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182